Citation Nr: 1812135	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  11-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus with erectile dysfunction and coronary artery disease/ischemic heart disease status post myocardial infarction and/or herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from August 1965 to August 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

On the Veteran's June 2011 VA Form 9, substantive appeal, the Veteran indicated that he wanted a Travel Board hearing.  However, in September 2011, the Veteran withdrew his request for a hearing.  

The Veteran's claim was before the Board in April 2014, March 2016, and April 2017, at which times the Board remanded the claim for further development.  Also, in its April 2017 decision, the Board reopened the claim for service connection for hypertension.  


FINDING OF FACT

In February 2018, the Board received notice that the Veteran died in February 2018.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2018, the Board received notice of the Veteran's death in February 2018.  See February 2018 Report of First Notice of Death (VA Form 27-0820a).  

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010 (a)(2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).







ORDER

The appeal is dismissed.  



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


